        Case 1:14-cv-01523-RCL Document 152-1 Filed 04/30/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


Adam Steele, Brittany Montrois, and Joseph
Henchman, on behalf of themselves and all others
similarly situated,

                      Plaintiffs,

                         v.                              Case No. 14-cv-01523-RCL


United States of America,

                      Defendant.



                                    [PROPOSED] ORDER
       AND NOW, after consideration of the Joint Motion for Entry of the Scheduling Order, it

is hereby:

       ORDERED that the United States will produce the remaining RPO employee

declarations no later than May 28, 2021.

       ORDERED that all document production by parties, except for discrete follow-up, will be

completed by May 28, 2021.

       ORDERED that production of all non-party documents currently under review by the

United States will be completed by May 28, 2021.

       ORDERED that fact discovery will be completed by December 31, 2021.

       ORDERED that all privilege logs will be produced by the earlier of (1) two weeks after

the completion of the document production to which the log pertains, or (2) December 31, 2021.



                                              1
       Case 1:14-cv-01523-RCL Document 152-1 Filed 04/30/21 Page 2 of 2




       ORDERED that the parties will submit a proposed schedule for the balance of the case,

including expert reports, summary judgment motions, and trial by January 7, 2022.

       IT IS SO ORDERED.




Date: _________________                            _____________________________
                                                   The Honorable Royce C. Lamberth
                                                   Senior United States District Judge




                                              2
